Title: Colonels Charles O’Hara and West Hyde to Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, 12 December 1778
From: O’Hara, Charles,Hyde, West
To: Harrison, Robert Hanson,Hamilton, Alexander


[Amboy, New Jersey] 12th. December 1778
Gentlemen
We cannot sufficiently lament, that the Purposes of our Meeting, you will pardon us for observing, have been defeated, by a less generous and extensive Construction of the Resolutions of Congress of the 19th. November, than the View in which we had considered them.
Every Sense of Honor, Justice and Humanity, make it impossible to acquiesce in a Proposal, which might lead to seperate the Officers from the Private Soldiers, by exchanging the former, and suffering the latter to remain in Captivity. Companions in their more fortunate Hours, they must be equally Sharers of Affliction. Such cruel and unprecedented Distinctions, between Men who have equally a Claim upon the Favor and Protection of their Country, we are certain, your own Feelings as Officers and Men would condemn. You will consequently not be surprised, that we cannot assent to the partial Mode of Exchange proposed.

We beg leave therefore to acquaint you, that we intend returning to New York tomorrow, to make our Report to Sir Henry Clinton. Let us flatter ourselves, that some Expedient may be immediately embraced by both Parties, upon such honorable, humane and disinterested Principles, as may give the most speedy & ample Relief, to every Order of unfortunate Men concerned.
We are Gentlemen, &ca
Charles O’HaraWest Hyde.
To Lieutt. Colonels Harrison and Hamilton.

